Citation Nr: 1614321	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder, prior to March 21, 2012.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder, beginning March 21, 2012.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from April 1969 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Throughout the appeal period, the Veteran's posttraumatic stress disorder has resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a 70 percent disability rating for posttraumatic stress disorder, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's increased rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's March 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with August 2010 and March 2012 VA examinations in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  These medical examinations were adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the Veteran requested a videoconference hearing before the Board in his May 2012 Form 9, he withdrew this request in March 2015.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

The RO granted service connection for PTSD in a September 2010 rating decision and assigned a 30 percent disability evaluation.  The Veteran disagreed with the assigned rating, and in an April 2012 statement of the case, the RO assigned a 50 percent disability rating, beginning March 21, 2012, the date of a VA examination, and continued the 30 percent rating prior to that date.  Thereafter, the Veteran perfected his appeal to the Board.  As these ratings are still less than the maximum benefit available, the appeal is still pending.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran's service-connected PTSD is currently rated as 30 percent disabling prior to March 21, 2012, and 50 percent disabling beginning March 21, 2012, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Rating Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Id.
When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disability, reasonable doubt is resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  At his August 2010 VA psychiatric examination, the examiner found the Veteran had delayed onset PTSD symptoms, along with depressive disorder, which had been longer standing and which was "partially independent" from PTSD.  While the examiner found irritability was a symptom of PTSD, the examiner also indicated that it was "unclear how much of a role [the Veteran's] irritability [] might have played in his problems with occupational functioning and how much [was] associated with situational stressors, such as changing jobs to a stressful nursing field, on-going depression, aspects of his personality," and also noted that there was a "fair amount of overlap with depression."  At a May 2012 VA psychiatric examination, the examiner found that while it was possible to differentiate the symptoms of the Veteran's PTSD from his major depressive disorder, it was not possible to differentiate what portion of the Veteran's occupational and social impairment was caused by each mental disorder.  Based on the foregoing, the Board will consider all psychiatric symptoms the Veteran experiences to be associated with his service-connected PTSD in evaluating the severity of this disability.  See Mittleider, 11 Vet. App. at 182.

At an August 2010 VA examination, the Veteran reported that he felt "down" about two to three days a month.  He indicated that the last time his depression was "crippling" was in 2006 after he was fired from two jobs; he wondered why he was unable to get along with management and felt like people did not like him at work.  He was told in every job he had and in nursing school that he needed a class for "interpersonal skills."  He indicated he was fired several times for questioning supervisors who felt he was "too vocal," unjust causes, or simply being "not the right fit."  Prior to the military, he stated he did not have any problems with job performance or getting along with others.  The Veteran reported he had been married to his wife since 1973; they visited their children and grandchildren several times a year.  Around the holidays, his wife "drag[ged]" him to visit with a couple they went to high school with, whom they only saw that one time of year.  The Veteran stated he had no friends and while he acknowledged that he could "use more friendship in his life," he preferred to stay at home.  At the examination, the Veteran was clean, neatly groomed and appropriately and casually dressed; he was cooperative and friendly, his mood was anxious and dysphoric, attention was intact, and he was orientated as to person, time, and place.  His thought process and content were unremarkable and he did not exhibit any delusions or hallucinations; he denied obsessive or ritualistic behaviors, panic attacks, or homicidal or suicidal thoughts.  His impulse control was good, and he did not have any problems with activities of living or episodes of violence.  Remote memory was normal, and recent and immediate memory were mildly impaired.  When asked about PTSD symptoms, the Veteran reported intrusive memories one to two times a week, causing him to feel tense and resulting in difficulty sleeping.  He indicated he avoided damp, moldy smelling places and did not attend July 4th events or watch military programming on television; he tended to avoid talking about his military experiences.  He reported startling easily and acknowledged problems with his temper where he was "out of control" and raised his voice with his wife one to two times a month, although he reported no permanent effect on his marriage.  The Veteran stated he had not worked since the end of 2007 and that he left his job because he felt like he could not work anymore; he indicated he left this job because he was worn out and stressed, felt people were against, him, and the two hour commute each way was exhausting.  The examiner diagnosed PTSD and depressive disorder, not otherwise specified.

At a March 2012 VA examination, the examiner diagnosed PTSD and major depressive disorder, moderate.  The Veteran reported that he was still with his wife and that they got along "pretty well" and that he felt like his wife "put[] up with [him]."  He acknowledged that while he and his wife ate dinner together, they did not talk much.  He indicated he saw his grandchildren three times a year and that his wife kept in better touch with their children than he did.  He reported having no friends he saw regularly and no hobbies; he occasionally watched television if his wife was watching.  He reported feeling more depressed over the past year and acknowledged problems with decision making and concentrating.  He acknowledged thoughts of suicide with no specific plan; he reported he had no intent to harm himself and that he could generally make the thoughts go away.  He stated his temper was irritable more often than usual, which was why he preferred to be alone.  He reported an exaggerated startle response and dreams of military experiences two to three times a month, which woke him up.  He indicated he was quite detached and isolated and that he had problems showing loving feelings toward his wife and children.  The examiner found the Veteran's clothes were clean and appropriate; his speech was slowed, eye contact was poor, affect was flat, and mood was depressed.  His thought processes were logical and coherent.  He reported that he sometimes thought he heard explosions one to two times a month.  He did not exhibit inappropriate behavior, violence, or impulsivity and hygiene and grooming were good.  The Veteran indicated he felt he needed his wife to manage finances or things would be paid late; the examiner noted he was oriented on the mental status examination but demonstrated mild impairment in memory and concentration.

Following the March 2012 VA examination, and the Veteran's statements that he felt he needed his wife to manage his finances, the RO made a finding that the Veteran was not competent to manage his financial affairs.  In April 2013, a VA field representative found the Veteran was able to identify all income sources and amounts, was able to relate specific information regarding his day-to-day expenditures, and successfully managed his VA benefits independently.  The field representative requested a competency review, and the Veteran was subsequently determined to be competent in June 2014.

The Veteran submitted several lay statements in support of his claim.  In a March 2011 statement from R. B., who worked with the Veteran and knew him since high school, R. B. reported the Veteran had several friends in high school but that when he returned from Vietnam he was a "different guy" and had "changed."  R. B. stated the Veteran was suspicious and distrusting of others and was depressed constantly.  He indicated the Veteran was pessimistic, critical of himself, irritable with patients and staff, and had a poor memory.  When they went out to eat, the Veteran had to sit where he could watch the door to see who was coming and going.  R. B. noted the Veteran's concentration was poor, his mood swings were severe, and that he was a loner who often withdrew and hated crowds.

In a March 2011 statement from B. P., the Veteran's wife, she stated the Veteran became anxious at times, particularly in crowds.  She indicated he was easily irritated and had problems going to and staying asleep; he was depressed a majority of the time, his short term memory failed him frequently, and he exhibited an exaggerated startle response.  She reported he had difficulty focusing and concentrating, was a loner, and tended to isolate and withdraw.  Although she acknowledged he had been suicidal ten years ago, she had not noticed suicidal thoughts or behavior recently.

In a March 2011 statement, M. S., a former coworker, stated the Veteran was a private individual who kept to himself, did not have any friends, and did not interact with other employees.  M. S. stated the Veteran was constantly irritable, had trouble making quick decisions, his thought process was poor, he could not handle stress, and he was an emotionally cold person who had trouble taking orders from his superiors and had difficulties performing simple tasks.

Affording the Veteran the benefit of the doubt, the Board finds that throughout the period on appeal, the Veteran's PTSD symptoms most closely align with those contemplated by the 70 percent rating criteria for mental disorders, causing occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The most serious psychological symptoms appear to be the Veteran's irritability and inability to get along with coworkers, causing severe occupational impairment.  The Veteran's statements and those of former co-workers demonstrate he has difficulty adapting to stressful circumstances and is unable to establish and maintain effective relationships with others in the workplace.  The Veteran has also admitted that his depressed mood and irritability cause him to prefer to be isolated and stay at home, avoiding social relationships.  Although the Veteran has been married for over forty years, he acknowledged he felt as if his wife put up with his behavior and indicated that his wife was the facilitator of communication among their children.

The criteria for a 100 percent disability rating have not been met or more nearly approximated at any time during the pendency of the appeal.  While the Veteran's symptoms certainly cause severe occupational and social impairment, they did not cause total occupational and social impairment.  The Veteran has been married for over forty years and acknowledged seeing his children and grandchildren on a regular basis; he also acknowledged talking to his siblings once a month.  The Veteran indicated he had suicidal thoughts at times, the Veteran has not acted on these thoughts and there is no evidence he has ever been in danger of hurting himself or others.  While the Veteran stated he thought he heard explosions approximately once a month, auditory hallucinations were not "persistent" and he has not demonstrated gross impairment in his thought processes or communication.  Although he stated his wife reminded him of appointments, he was able to perform activities of daily living, such as dressing himself and maintaining personal hygiene, independently.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period when the Veteran's disorder varied to such an extent that a rating greater than 70 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Overall, the Veteran's PTSD is most appropriately described as causing occupational and social impairment with deficiencies in most areas.  Accordingly, the Board finds that the criteria for a 70 percent rating, but not more, for the Veteran's PTSD have been met throughout the pendency of this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has considered the Veteran's lay statements with regard to his increased rating claim and finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements are not competent evidence to identify a specific level of disability relating the severity of his PTSD to the appropriate disability rating as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Id.  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's service-connected PTSD has been evaluated under appropriate diagnostic code, which specifically contemplates the level of impairment caused by this disability, and the Veteran has not reported any symptoms not contemplated by the schedular criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.  As there is no exceptional or unusual disability picture pertaining to the Veteran's PTSD to render impractical the application of the regular schedular standards, the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Moreover, the Board notes that the Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran's service-connected disabilities include PTSD, hearing loss, and tinnitus, and there are no additional symptoms he has reported that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As discussed in the remand portion of this decision, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 70 percent for the Veteran's PTSD at any time during the appeal period, the doctrine not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Throughout the period on appeal, entitlement to a 70 percent disability rating, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has claimed that he ceased working in 2007 for a number of reasons.  He acknowledged that he was stressed, felt people were against him, and that his commute wore him out.  He also indicated that he had a frequent history of job loss due to his inability to deal with stress and had been fired from several jobs in the past, which he attributed to his PTSD symptoms.  Accordingly, the Board finds the issue of a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, rated at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is rated at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  As the current decision has increased the Veteran's PTSD rating to 70 percent for the entire period on appeal, he now meets the schedular criteria for TDIU.

Throughout the record, the Veteran has indicated he was a banker following active duty service, ran his own business at some point, and was a nurse for most of his working years.  While the record reflects the Veteran has difficulty working with others and establishing and maintaining effective working relationships, it is unclear whether the Veteran would be employable in a low stress job which was mostly independent and did not involve direct contact with others.

As such, the Board finds a remand is required to obtain a complete educational and employment history and to obtain a VA examination to determine the functional impairment caused by his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.

2.  Send to the Veteran and his representative and request that the Veteran complete VA Form 21-8940, the application for increased compensation based on unemployability.

3.  The Veteran must be afforded a VA examination to address the functional effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Following an examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must address the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should consider the Veterans educational and occupational history, but must not consider the Veteran's age or any nonservice-connected disability. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


